DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…responsive to determining that the physiological data stored in the one or more physiological data objects satisfies the primary physiological threshold, identifying, by the mobile app executing on the first mobile user computing entity, at least one accelerometer data object of one or more accelerometer data objects that corresponds to the time associated with the primary physiological triggering event, wherein accelerometer data stored in the at least one accelerometer data object is captured by an accelerometer of the first mobile computing entity or a wearable computing entity worn by the user;… responsive to determining that the accelerometer data stored in the at least one accelerometer data object satisfies the secondary accelerometer threshold, automatically determining, by the mobile app executing on the first mobile user computing entity, that a first positive user contact of the plurality of positive user contacts is a first appropriate positive user contact, wherein (a) determining that the first positive user contact is the first appropriate positive user contact is based at least in part (i) on the primary physiological triggering event or the  secondary accelerometer triggering event, (ii) a priority order associated with the plurality of positive user contacts, (iii) a location of the user based at least in part on location data associated with the first mobile user computing entity, (iv) a location of the first positive user contact based at least in part on location data associated with a second mobile user computing entity, and (v) an availability of the first positive user contact, and (b) each positive user contact is associated with a corresponding positive user contact data object; and responsive to determining that the first positive user contact is the first appropriate positive user contact, automatically initiating, by the mobile app executing on the first mobile user computing entity, a communication via a first communication type between the first mobile user computing entity of the user and the second mobile user computing entity of the first positive user contact.” as required in independent claim 1 (similarly, independent claims 8 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        August 5, 2022